Citation Nr: 1111597	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a separate compensable evaluation for hypertension.

3.  Entitlement to an evaluation in excess of 20 percent from March 30, 2006, in excess of 0 percent from January 8, 2007, and in excess of 10 percent from September 28, 2007, for retinopathy associated with diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, increased the evaluation of the Veteran's service-connected retinopathy to 20 percent disabling from March 30, 2006 to January 7, 2007, and to 10 percent disabling from September 28, 2007; granted entitlement to service connection for hypertension, evaluated as noncompensable and included in the current 20 percent evaluation for diabetes mellitus; continued the 20 percent evaluation for diabetes mellitus; and denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  The Veteran submitted a notice of disagreement in January 2008, and the RO issued a statement of the case dated in April 2009.  The Veteran submitted a substantive appeal in May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's claims file indicates that there are records related to the Veteran's claims that have not been associated with the Veteran's claims file.  Specifically, the RO, in an April 2009 statement of the case, indicated that virtual VA records from the Ft. Myers VA Outpatient Clinic dated from January 25, 2006 through April 14, 2009 had been reviewed.  These records were not associated with the Veteran's claims file.  The Veteran's claims file also indicates treatment at the Bay-Pines VA Medical Center through September 2007.  Upon remand, the RO should update the Veteran's claims file with records of the Veteran's treatment at the Bay-Pines VA Medical Center dated since September 2007, and from the Ft. Myers VA Outpatient Clinic dated from January 2006.  The Veteran should also be afforded an opportunity to identify and submit relevant records related to his claims that have not been associated with his claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

In addition, the Board notes that the Veteran's representative, in a February 2011 statement, indicated that the Veteran's vision was constantly changing.  It was also reported that the Veteran was taking medication for his service-connected diabetes mellitus, that the Veteran was on a restricted diet, and that his daily activities were limited due to his diabetes.  In this regard, the Board notes that the most recent VA examination in connection with the Veteran's diabetes mellitus was dated in October 2007, and the most recent vision examination was dated in September 2007.  Based on the foregoing, the Board finds that the Veteran should be afforded contemporaneous VA examinations in order to determine the current levels of  the Veteran's service-connected diabetes mellitus and retinopathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Bay-Pines VA Medical Center dated from September 2007, and from the Ft. Myers VA Outpatient Clinic dated from January 2006.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded a comprehensive examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address whether the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus requires a restricted diet; whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, identify the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, identify the frequency.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  The RO should schedule the Veteran for a VA examination by an ophthalmologist to determine the current severity of his service-connected eye disability.  Prior to any scheduled examination, the claims folder and a copy of this remand must be made available and reviewed by to the physician conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Adequate reasons and bases are to be provided for any opinion rendered.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected eye disability.  The examiner should comment on the effect of the Veteran's service-connected eye disability on his ability to engage in any type of full-time employment.

4.  If any determination on the Veteran's claims remains adverse to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and his representative should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


